Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 recites the limitation “one handle being is provided on the conveying vehicle” in line 8. The term “being” appears redundant to “is” and should be deleted .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "especially for" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the support" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the pushing meshing recess" in lines 2, 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the pushing meshing body" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 appears as though it was intended to depend from Claim 13 and has been treated as such, therefore, Claim 15 is not rejected under prior art since Claim 13 contains allowable subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quagline (5,427,300).
Consider Claim 1. Quagline discloses a conveyor system for conveying devices for receiving components to be welded together, especially for internal combustion engine exhaust systems, into and out of a welding cell, conveyor system comprising: a conveying vehicle comprising a chassis (18), rollers (58, 60) for displacement of the conveying vehicle on a subfloor (20), a superstructure (16) carried vertically adjustably on the chassis, and a positioning/holding formation (76, 78) provided on the superstructure; and at least one device carrier (28) for receiving components (12) to be welded together in a position intended for welding together in relation to one another, wherein the at least one device carrier comprises a counter-positioning/holding formation (110, C7, L66-C8, L1), which meshes with or can be caused to mesh with the positioning/holding formation (76, 78), for presetting a conveying position of the device carrier on the superstructure.
Consider Claim 2, Quagline discloses all the features of the claimed invention, as described above, and further discloses wherein: the positioning/holding formation (76, 78) comprises two positioning/holding units (Fig. 2); the counter-positioning/holding formation (110) comprises two counter-positioning/holding units (Fig. 2); each of the counter-positioning/holding units mesh with or can be caused to mesh with one of the positioning/holding units; the device carrier (28) is held essentially unmovable in relation (C7, L58-62) to the superstructure (16) in each direction in space by each counter-positioning/holding unit meshing with an associated positioning/holding unit.
Consider Claim 3, Quagline discloses all the features of the claimed invention, as described above, and further discloses wherein: each positioning/holding unit or each counter-positioning/holding unit (110) comprises a positioning/holding mount (116); each counter-positioning/holding unit or each positioning/holding unit (76, 78) comprises a positioning/holding projection (108) positioned or positionable to mesh with the positioning/holding mount.
Consider Claim 4, Quagline discloses all the features of the claimed invention, as described above, and further discloses wherein: each of the positioning/holding units or/and each of the counter-positioning/holding units (110) comprise a holding element (118), which holding element prevents the positioning/holding projection (108) from moving out of the positioning/holding mount (116) receiving the positioning/holding projection (108).
Consider Claim 5, Quagline discloses all the features of the claimed invention, as described above, and further discloses wherein: each holding element (118) comprises a holding bolt (finger) positioned or positionable to pass through at least one mount (opening of 116) opening of an associated one of the positioning/holding mounts (116) and through a bolt opening (reduced diameter portion of spool 108), which is positioned or can be positioned such that the holding bolt meshes with the positioning/holding mount; the mount opening is aligned with the a bolt opening (Fig. 3).
Consider Claim 7, Quagline discloses all the features of the claimed invention, as described above, and further discloses wherein the positioning/holding formation (76, 78) comprises at least one first positioning/holding unit and at least one second positioning/holding unit (Fig. 2); the counter-positioning/holding formation (110) comprises at least one first counter-positioning/holding unit and at least one second counter-positioning/holding unit (Fig. 2); each of the first counter-positioning/holding units mesh with or can be caused to mesh with one of the first positioning/holding units; each of the second counter-positioning/holding units mesh with or can be caused to mesh with one of the second positioning/holding units; the device carrier is held against movement essentially in a horizontal direction or/and against movement in a vertical direction downward in relation to the superstructure by the respective second counter-positioning/holding units meshing with the respective second positioning/holding units (C7, 58-62).
Consider Claim 8, Quagline discloses all the features of the claimed invention, as described above, and further discloses wherein: at least one second positioning/holding unit (76, 78) comprises a support surface (108) on the superstructure (16); and at least one second counter-positioning/holding unit (110) comprises a support (116) that is positioned or can be positioned such that the support lies on the support surface on the superstructure.
Consider Claim 12. A conveyor system in accordance with claim 1, further comprising a first coupling unit (136) provided at a welding cell (14), wherein the at least one device carrier (28) comprises a second coupling unit (138), which can be caused to mesh with the first coupling unit (through body 12), for detachably fixing the at least one device carrier (28) at the first coupling unit (136).
Allowable Subject Matter
Claims 6, 9-11 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of Claim 1 and further discloses wherein each holding element (118) comprises a holding bolt (finger) positioned or positionable to pass through at least one mount opening (opening of 116) of an associated one of the positioning/holding mounts (116) and through a bolt opening, (reduced diameter of spool 108) which is positioned or can be positioned such that the holding bolt meshes with the positioning/holding mount; the mount opening is aligned with the a bolt opening; a locking device (130) is associated with each holding element (118) and secures the holding element against moving out of the mount opening and the bolt opening; the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with the locking device positively locks and is activated and deactivated by rotating the holding element as required by Claim 6.
Although the prior art discloses all the features of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with at least one handle for moving the conveying vehicle, wherein the at least one handle being is provided on the conveying vehicle and is connected to the chassis; or a scissor-type lifting mechanism carrying the superstructure vertically adjustably in relation to the chassis; or a lifting machine engagement formation on the chassis; or any combination of at least one handle for moving the conveying vehicle, wherein the at least one handle being is provided on the conveying vehicle and is connected to the chassis and a scissor-type lifting mechanism carrying the superstructure vertically adjustably in relation to the chassis and a lifting machine engagement formation on the chassis as required by Claim 9.
Claims 10 and 11 depend from Claim 9.
Although the prior art discloses all the features of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein one of the first coupling unit and second coupling unit has a pushing meshing recess and the other of the first coupling unit and second coupling unit has a pushing meshing body that can be pushed into the pushing meshing recess in a pushing direction as required by Claim 13.
Claim 14 depends from Claim 13 and Claim 15 appears as though it was intended to depend from Claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618